361 S.W.3d 51 (2011)
STATE of Missouri, Respondent,
v.
James Leroy BEESON, Appellant.
No. WD 72887.
Missouri Court of Appeals, Western District.
December 6, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2012.
Application for Transfer Denied April 3, 2012.
Michael Shipley, Liberty, MO, for Appellant.
Shaun Mackelprang, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.


*52 ORDER
PER CURIAM:
Mr. James L. Beeson appeals his conviction for child molestation in the first degree, section 566.067.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).